     Case 2:20-cv-10203-JVS-PVC Document 114 Filed 09/15/21 Page 1 of 1 Page ID #:947



 1
 2
 3
 4
 5
 6
 7
                            UNITED STATES DISTRICT COURT
 8
                          CENTRAL DISTRICT OF CALIFORNIA
 9
10     Hurford Global, LLC,           )                 CV 20-10203JVS(PVCx)
                                      )
11                                    )                 ORDER OF DISMISSAL UPON
                 Plaintiff,           )
12                                    )                 SETTLEMENT OF CASE
            v.                        )
13                                    )
                                      )
14     ROM Technologies, Inc, et al,  )
                                      )
15               Defendant(s).        )
                                      )
16     ______________________________ )
17
18           The Court having been advised by the counsel for the parties that the above-
19     entitled action has been settled,
20           IT IS ORDERED that this action be and is hereby dismissed in its entirety
21     without prejudice to the right, upon good cause being shown within 45 days, to reopen
22     the action if settlement is not consummated.
23
24     DATED: 9/15/21                                 ___________________________
25                                                       James V. Selna
                                                      United States District Judge
26
27
28
